Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered January 17, 1996, convicting defendant, after a nonjury trial, of criminal possession of a weapon in the third degree, and sentencing him to a prison term of 1 year, unanimously affirmed.
Defendant’s suppression motion was properly denied. The record supports the court’s credibility determinations. There was reasonable suspicion to pursue defendant where, within minutes of receiving a transmission of an African-American man wearing a beige jacket and carrying a gun, the officers encountered defendant, who matched the description, near the reported location, and defendant immediately fled upon making eye contact with one of the officers as the police car approached the scene (Matter of Dalmin M., 201 AD2d 343, appeal dismissed 83 NY2d 883). There was probable cause to arrest defendant when he discarded the gun during his flight (People v Smith, 220 AD2d 219, lv denied 87 NY2d 1025).
Concur — Sullivan, J. P., Milonas, Mazzarelli and Andrias, JJ.